DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the important feature being “a guide rib configured to regulate a routing direction of the at least a part of the plurality of electric wires and to guide the at least a part of the plurality of electric wires to a predetermined routing route, and wherein the guide rib protrudes from the guide taper.” 

Therefore claims 1-5 and 5-8 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments, see Applicant’s Arguments, filed on June 3, 2022, with respect to claim 1, have been fully considered and are persuasive.  The applicant argues “both Saito and Zetena fail to disclose at least the features of, wherein the guide taper protrudes from the bottom surface and abuts one of the groove walls and extends away from both groove walls in a direction that 
intersects the longitudinal direction, wherein the connection portion is provided with a guide rib configured to regulate a routing direction of the at least a part of the plurality of electric wires and to guide the at least a part of the plurality of electric wires to a predetermined routing route, and 
wherein the guide rib protrudes from the guide taper, as recited in claim 1.” The examiner conceded that the combination of Saito and Zetena fails to teach the limitations of claim 1. 
The 35 USC 103 rejection of has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892. Peterson (2016/0134089) teaches a grove at reference (108) which includes a tapered guide to the left of the opening that in with two locking portions to lock the wires inside of the grooves when routing the wires (figure 1). Peterson does not teach a guide rib protrudes from the guide taper.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848